DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2 and 17 are objected to because of the following informalities:
In claim 17, claims 17 and 16 are identical and both claims 16-17 are dependent on claim 2. Hence, claim 17 should be cancelled.
In claim 1, the term “the accelerations” in line 9 should be “accelerations” since the term “the accelerations” appear for the first time, however, read as though they have already been defined.
In claim 1, the term “the direction” in line 10 should be “a direction” since the term “the direction” appear for the first time, however, read as though they have already been defined.
In claim 2, the term “the accelerations” in line 3 should be “accelerations” since the term “the accelerations” appear for the first time, however, read as though they have already been defined.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar claim objections as pointed out above (see claim objections as indicated above as an example).



Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings fail to show “a flexible sleeve” (as recited in claims 4, 11, 13, 14) and “a flexible sleeve comprises a rubber hose part” (as recited in claim 11) in the broadest sense. The drawings must show every feature of the invention specified in the claims.  Therefore, “a flexible sleeve” (as recited in claim 4) and “a flexible sleeve comprises a rubber hose part” (as recited in claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar drawing objections as pointed out above (see drawing objections as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

	As to claims 1-3, 9, and 12, term “at least one parameter” render the claim indefinite. What exactly constitute “at least one parameter” of the mathematical model? Pages 2-3 of the instant specification states at least one parameter of the mathematical model. However, pages 2-3 of the instant specification does not describe/specify what exactly constitute “at least one parameter” of the mathematical model of fig.2.

	Claims 2-20 are also rejected based on their dependency on claim 1.

Claims 12-13 and 16-17 are also rejected based on their dependency on claim 2.
	

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejection as pointed out above (see 112b rejection as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “an actuator arranged between the pipe part and the frame for imparting a force on the pipe” and “the accelerations measured by the first accelerometer on the mathematical model to determine at least one parameter of the mathematical model and wherein the computing means calculate the density of the slurry in the pipe part with the determined at least one parameter” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 

Claims 2-20 are also rejected based on their dependency on claim 1.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “wherein the accelerations measured by the second and third accelerometer are also fitted onto the mathematical model to determine the at least one parameter” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the 

Claims 12-13 and 16-17 are also rejected based on their dependency on claim 2.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “fitting the accelerations measured by the accelerometer(s) onto the mathematical model to determine at least one parameter of the mathematical model; calculating the density of the fluid in the pipe part with the determined at least one parameter” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written 

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112a rejection as pointed out above (see 112a rejection as indicated above as an example).




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Vries – US 20160290908 (hereinafter “De”).
	As to claim 1, De teaches a density meter for slurry which is transported through a pipe 3 (fig.2; abstract), the density meter (fig.2; abstract) comprising: a frame 21 (fig.2; [0040]: pipe 3 is suspended from a portal 21 which supports feed pipe 2 and discharge pipe 4; hence, portal 21 corresponds to “a frame”); a pipe part 3; flexible pipe couplings 5, 6 ([0034]: flexible rubber sleeves 5, 6 corresponds to “flexible pipe couplings”) arranged between the frame 21 and either end of the pipe part 3 for coupling the pipe part 3 to the frame 21 and to a feed pipe 2 and a discharge pipe 4 (fig.2: each flexible pipe coupling is arranged between either end of frame 21 and either end of pipe part 3 for coupling the pipe part 3 to the frame 21 and to a feed pipe 2 and a discharge pipe 4; thus “flexible pipe couplings arranged between the frame and either end of the pipe part for coupling the pipe part to the frame and to a feed pipe and a discharge pipe”), in which the pipe couplings 5, 6 impart to the pipe part 3 at least one degree of freedom relative to the feed pipe 2 and the discharge pipe 4 and relative to the frame 2 ([0013]); a first accelerometer 11 arranged on the pipe part 3 for measuring the accelerations of the pipe part 3 in the direction of the at least one degree of freedom ([0015] and [0023]); computing means 12, wherein the computing means 12 fit, in an operational mode, the accelerations measured by the first accelerometer 11 on the ([0038]: “F = ma” corresponds to “mathematical model”) to determine at least one parameter ([0038]: “mass of pipe part 3 including the slurry” corresponds to “at least one parameter”) of the mathematical model ([0038]: “F = ma” corresponds to “mathematical model”) and wherein the computing means 12 calculate the density of the slurry in the pipe part 3 with the determined at least one parameter ([0038]: Using the formula F=ma, computer unit 12 can easily compute the mass of pipe part 3 including the slurry flowing therethrough. Using the internal volume of pipe part 3 and the net mass of pipe part 3 it is then possible to compute the density ρ of the slurry flowing through pipe part 3; thus “wherein the computing means calculate the density of the slurry in the pipe part with the determined at least one parameter”).



Conclusion
Due to 112 issues presenting in claims 1-20, a rejection under prior art for claims 2-20 could not reasonably be made, and that once the 112 issues are absolved/corrected, another comparison with the prior art will again be made, based upon the Examiner's clearer understanding of the claimed invention.

Applicant is further invited to review US 5321991, which teaches details of circuitry that cooperates with accelerometers 30, 32, and 34 and driver 20 to vibrate pipe 10 of FIG. 1 at the second harmonics of its natural frequency and to generate the information regarding the flow of material in pipe 10. Accelerometers 30, 32 and 34 are the same elements shown on FIG. 1 and are used to supply signals to the circuitry of FIG. 5. Driver 20 of FIG. 1 is shown in the upper right hand corner of FIG. 5. This circuitry receives a signal from accelerometer 32 representing the movement of the zero flow node location of pipe 10 resulting from the Coriolis force generated by material flowing through pipe 10 as it is vibrated at a harmonic of its natural frequency. It processes this signal and converts it from a voltage to a frequency signal which (col.8, lines 28-47), wherein density of the material is varied with a mass flow rate at any pipe frequency (col.6, lines 64-63).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861 

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861